Filed 6/18/21 P. v. Morales CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072462

 v.                                                                      (Super.Ct.No. RIF1701355)

 ROGELIO VERGARA MORALES et al.,                                         OPINION

          Defendants and Appellants.



         APPEAL from the Superior Court of Riverside County. Samuel Diaz, Jr., Judge.

Affirmed in part; reversed in part and remanded for resentencing.

         Jason L. Jones, under appointment by the Court of Appeal, for Defendant and

Appellant, Rogelio Vergara Morales.

         William G. Holzer, under appointment by the Court of Appeal, for Defendant and

Appellant Mireya Arias.

         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Michael Pulos

and Seth M. Friedman, Deputy Attorneys General, for Plaintiff and Respondent.

                                                             1
       Defendants and appellants Rogelio Vergara Morales, an attorney, and Mireya

Arias, his wife (collectively, defendants), concocted a plan to file gender discrimination

lawsuits against minority owned hair salons and dry cleaners. Defendants went together

to the hair salons and each received haircuts, they would pay for them and, if Arias paid

more for her haircut, Morales would file a lawsuit against the business under Civil Code

section 51.6, the Gender Tax Repeal Act of 1995 (Gender Act). They employed the same

practice against dry cleaners, each dropping off a shirt, and if Arias was charged more

than Morales for the cleaning, Morales would file a gender discrimination lawsuit

pursuant to the Gender Act against the dry cleaning business. Morales contacted some of

the businesses after filing suit and offered a settlement. Morales stalked an attorney who

helped some of the victims defend against the lawsuits and who organized a

demonstration against these gender discrimination lawsuits at Morales’s law office; he

also disobeyed a restraining order she had obtained. Arias filed a restraining order

against the attorney and several other persons who were present at the protest. The

restraining order was denied and the parties were awarded attorney fees. Morales sent a

email to the attorney for the parties who defended the restraining order advising he would

file a federal lawsuit if they pursued collection of the attorney fees.

       Morales was convicted of 62 counts including extortion based on the filing of

“unlawful” lawsuits and also for sending a threatening email, attempted extortion for

trying to reach a settlement on these “unlawful” lawsuits, burglary, attempted theft,

stalking, disobeying a restraining order, and the special allegation that filing these gender




                                               2
discrimination lawsuits were hate crimes. Arias was convicted of 40 counts of extortion,

burglary and attempted theft, along with the hate crime enhancements.

       Defendant Morales claims on appeal that (1) insufficient evidence was presented

to support his convictions of extortion for filing gender discrimination lawsuits; (2)

insufficient evidence was presented to convict him of extortion for threatening a federal

lawsuit if victims sought attorney fees; (3) the trial court erred in submitting the legal

question of probable cause to file these gender discrimination lawsuits to the jury; (4) the

extortion convictions based on filing gender discrimination lawsuits are unconstitutional

and must be reversed because the extortion counts were presented to the jury on an

invalid legal theory; (5) since he did not commit extortion, his conduct did not constitute

attempted theft or burglary and the evidence was insufficient to support the verdicts for

these crimes; (6) insufficient evidence was presented to convict him of filing a false

instrument within the meaning of Penal Code section 115;; (7) insufficient evidence was

presented to support the burglary convictions; (8) the hate crime enhancements must be

reversed because the jury was not properly instructed on the definition of “bias

motivation” for purposes of the hate crime statutes; (9) the restitution fines awarded for

Luis Z., Alejandro C. and Bryan Owens must be reversed because the expenses submitted

were not economic losses arising from the crimes; (10) the trial court erred in calculating

the amount of restitution for pro bono legal fees; (11) the trial court used an improper rate

in calculating the value of pro bono attorney fees; and (12) restitution for security

upgrades in connected with his stalking conviction were not authorized by statute.




                                              3
       Defendant Arias contends (1) insufficient evidence was presented to support the

extortion convictions or that she aided and abetted Morales in the extortion crimes, which

also requires reversal of her convictions of burglary and attempted theft by false

pretenses; (2) the trial court erroneously failed to instructed the jury on the affirmative

defense of litigation privilege; (3) the trial court’s instructions on gender discrimination

were misleading and prejudicial; (4) the trial court’s instructions on the hate crime

allegation were misleading and lowered the prosecution’s burden of proof; and (5) she

joins in defendant Morales’s arguments regarding the restitution fines. Morales joins

Arias’s arguments 1 though 3.

                      FACTUAL AND PROCEDURAL HISTORY

       A.      PROCEDURAL HISTORY

       Morales was convicted of 62 counts involving numerous businesses and

individuals. Morales was convicted of burglary (Pen. Code, § 459),1 extortion (§ 523),

attempted extortion (§ 524) and attempted theft (§§ 664, 187) against Xotic Image Hair

Salon/Eva L.2 (counts 1-4); Irish Cleaners/Omar T. (counts 5-8); Country Club

Cleaners/Dae C. (counts 9-12); Latinas Hair Salon/Nelida D. (counts 13-16); Chic Hair

Salon/Jose P. (counts 17-20); 786 Beauty Salon/Zafar R. (count 21-24); and Your Hair




       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2   We refer to victims and witnesses by their first names, with or without last
initials, to preserve their anonymity. (Cal. Rules of Court, rule 8.90(b).) No disrespect is
intended.

                                              4
Center/Rosie Q. (counts 38-41). The jury found true for all counts the special allegations

that they were hate crimes within the meaning of section 422.75, subdivision (a).

       Morales was convicted of burglary (§ 459), extortion (§ 523) and attempted theft

(§§ 664, 187) against Susie’s Hair/Susie N. (counts 25-27); Crown Cleaners/Harshayu P.

(counts 28-30); Alpha Cleaners/Francisca D. (counts 31-33); and Marcella’s Barber

Shop/Maricela L. (counts 35-37).3 For all of these counts, the jury also found true the

special allegations that these were hate crimes (§ 422.75, subd. (a)).

 He was also found guilty of additional counts of extortion (§ 523) for Rosa Sahagun,

Nelida D., Luiz Z., Rosie Q., Alejandro C. and Bryan Owens (counts 45-50). Morales

was found guilty of stalking (§ 646.9; count 51), and 12 counts of disobeying a

restraining order (§ 166, subd. (a)(4); counts 52-63) for acts he committed against Rosa

Sahagun.

       Defendant Arias was convicted of 40 counts. She was convicted of burglary

(§ 459), extortion (§ 523) and attempted theft (§ 664, 487) against Irish Cleaners/Omar L

(counts 5, 6, 8); Country Club Cleaners/Dae C. (counts 9, 10, 12); Latinas Hair

Salon/Nelida D. (counts 13, 14, 16); Chic Hair Salon/Jose P. (counts 17, 18, 20); 786

Beauty Salon/Zafar R. (counts 21, 22, 24); Susie’s Hair Salon/Susie N. (counts 25, 26,

27); Crown Cleaners/Harshayu P. (counts 28, 29, 30); Marcella’s Barber Shop/Maricela

L. (counts 35, 36, 37); and Your Hair Center/Rosie Q. (counts 38, 39, 41). In addition,

she was found guilty of burglary (§ 459) and attempted theft (§§ 664, 487) against Xotic


       3 Count 34 was a charge of forgery pursuant to section 115, which was dismissed
based on defendants’ section 1118.1 motions.

                                             5
Image/Eva L. (counts 1, 4); and extortion (§ 523) and attempted theft (§§ 664, 487)

against Alpha Cleaners/Francisca D. (counts 32, 33). The jury found true for all counts

the special allegation that these were hate crimes (§ 422.75, subd. (a)).

       Morales was sentenced to 22 years to be served in state prison. Arias was

sentenced to seven years eight months to be served in state prison. Restitution was

awarded to the victims, which will be discussed further post.

       B.         FACTUAL HISTORY

                  1.   PEOPLE’S CASE-IN-CHIEF

                       a.   Eva L.—Xotic Image Hair Salon (Counts 1-4)

       Eva L. owned Xotic Image, located on Sierra Avenue in Riverside. She rented

chairs to hair stylists. Vanessa Z. was Eva’s daughter and rented a chair in the salon.

Veronica R. also worked at the salon as a hairstylist.

       On April 24, 2016, around 6:00 p.m., defendants went in to Xotic Image. Morales

had been a regular client for three years and Arias had also previously received a haircut

at the salon. Vanessa had cut Morales’s hair several times before that day; she had cut

Arias’s hair one prior time. On the prior occasions when defendants had come into the

shop to receive haircuts, neither Morales nor Arias had complained about the price of

their haircuts.

       Veronica was working next to one of the stylists who cut Morales’s hair.

Veronica noted that Morales had been in for a haircut a few days prior to that day. The

stylist asked Morales if he really needed a haircut as there was nothing to cut. The stylist

gave the same type of haircut to Morales as Vanessa had given to Morales on prior


                                             6
occasions. Arias got the same haircut she had previously received from Vanessa.

Defendants paid for their haircuts and left the salon. They never complained about the

price or asked why they paid different amounts.

       On April 25, 2016, one of the stylists contacted Eva and told her that Eva had been

served at the salon with legal paperwork. Eva went to the salon and picked up the

paperwork, which was a “Complaint for Gender Discrimination and a Violation of

Business and Professions Code 17200.” It was filed on behalf of Arias. The lawsuit

alleged that on April 24, 2016, Arias was charged $15 for a haircut and Morales was

charged $8.

       Eva was concerned she could not pay the damages, which were alleged to be

around $40,000. Morales started calling Xotic Hair Salon the day after the lawsuit was

filed but Eva did not return his calls. Morales told Veronica over the phone that the

lawsuit was going to cost $10,000. She told him to stop calling because Eva had a

lawyer. Vanessa answered one of the calls from Morales. He asked if the stylists were

employees or independent contractors. Morales also mentioned $10,000. Vanessa

described the different techniques she used on defendants to cut their hair; cutting Arias’s

hair was much more involved than cutting Morales’s hair.

       Eva met Rosa Sahagun; she went with Sahagun to a protest in front of Morales’s

law office that was held in July 2016. There were at least 50 people present. Eva

attended because she wanted the community to be aware that Morales was filing these

lawsuits. Morales came out in front of his office with a bullhorn. She did not listen to

what he was saying.


                                             7
                     b.     Omar T.—Irish Cleaners (Counts 5-8)

       Omar T. was the owner of Irish Cleaners in Riverside. Omar and his family were

Hispanic. On April 25, 2016, Omar was working with his mother around 11:30 a.m.

when defendants came into the business. Morales had been a customer for several years.

Arias dropped off a silk blouse and Morales dropped off a cotton shirt. Arias asked to be

billed separately for the items and wanted to prepay for the items. She wanted to use a

credit card for the blouse and cash for the shirt. Omar charged them $3.00 for the blouse

and $2.50 for the cotton shirt. Morales directed Arias to make sure that she got a receipt,

which Omar gave to them.

       When defendants left the store, they both had little smiles on their faces. They

made no mention of the difference in price for the shirts while in the store. Morales

returned the next day and picked up the shirts; he said nothing about the price of the

garments.

       On April 27, 2016, Omar was served with a gender discrimination lawsuit on

behalf of Arias with Morales as her attorney. It alleged she was charged more for her

blouse. They were asking for $123,450 which include pain and suffering, lost wages and

punitive damages. Omar was extremely upset and could not pay these damages. Omar

hired an attorney who charged him $1,500.

       Omar testified that the blouse had to be dry cleaned but the shirt was put in the

laundry. The chemicals for the dry cleaning were more expensive than laundry soap.

The cotton shirt took less time and could be pressed using a machine rather than hand




                                             8
pressed like the blouse. A man’s shirt if made of silk would be charged the same as he

charged Arias.

         Two days later, Morales called Omar. Morales told him he would settle out of

court for $10,000. Omar laughed and told Morales he would see him in court. Omar felt

that Morales was threatening him that he would have to pay a lot of fees if he went to

court.

                      c.     Dae C.—Country Club Cleaners (Counts 9-12)

         Dae C. had owned Country Club Cleaners in Riverside for 10 years. Dae was

working on April 26, 2016, when Arias entered the business alone with two shirts: a

woman’s blouse and a man’s shirt. Dae charged Arias $3.50 to clean the blouse and $2

to clean the shirt. The shirts did not appear to be dirty. He used a dry cleaning process

on the blouse; it took an hour to clean and it was hand pressed. The shirt was put in the

laundry and took only a few seconds to iron. A man came in the following day to pick up

the shirts. He paid for the two items separately on the same credit card.

         Dae was served with a gender discrimination lawsuit the following day. It was

dated April 27, 2016. The lawsuit was filed by Morales on behalf of Arias for the

differences in price on the shirts. It asked for $124,000 in damages. The lawsuit was a

threat to his business. Dae could not afford an attorney.

         About one week later, Dae received a telephone call from a male who identified

himself as an attorney representing Arias in the gender discrimination lawsuit. He was

told by the attorney that he could settle the lawsuit for $50,000 or lose the lawsuit and

owe $100,000 to $150,000.


                                              9
                     d.     Nelida D.—Latinas Hair Salon (Counts 13-16)

       Nelida D. was a hair stylist and owned Latinas hair salon in Riverside. She had

owned the salon since 2007 and there were seven stylists in the salon. Nelida was

Hispanic and all of her stylists were Hispanic. On April 30, 2016, defendants came into

the salon and received haircuts. Delia A. was a hairstylist at the salon. She cut both of

their hair. Delia told Morales there was nothing to cut on his hair because it was so short.

She offered to just clean it up on the side and she was going to charge him $10. He

agreed. It took her 15 minutes.

       Morales paid separately for his haircut with Arias’s credit card. Delia told them

they should just pay together but Morales wanted to pay separately even though they

were using the same credit card. Arias then asked Delia to cut her hair. Arias just

wanted a trim on the ends. Delia told her it would cost $15. It took Delia about 25 to 30

minutes to cut Arias’s hair. Arias never asked why she was being charged $15 rather

than $10. Arias paid with the same credit card and left without complaining about the

price. The jury saw video of the haircuts.

       On May 3, 2016, Nelida was served with a gender discrimination lawsuit filed by

Morales for charging different prices for defendants’ haircuts. She knew his name

because she was aware he had been filing lawsuits against other hair salons. The lawsuit

sought damages in the amount of $67,000. Nelida sought an attorney to help her.

       Nelida and Delia received calls from Morales after the lawsuit was filed. Morales

told them that Nelida had to pay him $10,000 cash within the week or he would proceed




                                             10
with the lawsuit. Nelida told him she would go to court and he responded, “Okay. So

then I’ll see you in court, because that’s what all businesses do.”

       Nelida participated in a demonstration in front of Morales’s office in July 2016

with other salon owners and business owners who had been sued by Morales. Morales

came out of his office with a speaker. He yelled, “Listen everybody. You all have the

nopales on your forehead” and called the crowd “nopalitos.” Nelida explained that this

was a derogatory term for Mexican people similar to being called a “Wetback.”

                       e.     Jose P.—Chic Hair Salon (Counts 17-20)

       Jose P., who was Hispanic, had owned Chic Hair Studio in Riverside for 10 years.

Jose did not cut hair but had two employees, including Ana N. On May 4, 2016, Ana

gave haircuts to both defendants. Ana used clippers on Morales’s hair. It took her 20

minutes and she charged him $8. She normally charged $11 but there was a special that

day. She then cut Arias’s hair. Arias asked her how much the haircut would cost and

Ana told her $16. Ana used scissors to cut Arias’s hair. It took her 30 minutes.

Defendants paid separately.

       On May 6, 2016, Jose was served with a gender discrimination lawsuit filed by

Morales on behalf of Arias. The complaint alleged that on May 4, 2016, Arias had paid

$16.50 for a haircut and a male patron had paid $8.50.4 They were seeking $67,000 in

damages. Jose could not pay the damages; he would lose his business. Jose contacted

Morales who told Jose he filed the lawsuit because of different prices charged for haircuts



       4   Ana explained that the salon charged fifty cents to use a credit card.

                                              11
for men and women. Jose explained that Morales would have to sue a lot of salons for

charging different prices, and Morales responded, “Well, we will do that later. Right now

we are dealing with your case.” Morales told Jose he was willing to close the case if he

paid $10,000. Jose declined and told Morales he was going to hire an attorney because

he had not discriminated.

       Jose participated in the demonstration outside Morales’s office in July 2016.

Morales used a bullhorn and yelled to the crowd that the lawsuits were based on the law.

He also said that they had “nopal” on their forehead. It was a racist term for a Hispanic

male; it was similar to calling a Hispanic person a “Beaner.”

                     f.     Zafar R.—786 Beauty Incorporated (Counts 21-24)

       Zafar R. owned the hair salon 786 Beauty Incorporated dba House of Beauty in

Riverside (786 Beauty). Zafar did not cut hair but managed the facility. Zafar was from

Pakistan. Zafar indicated that he did not set the amount that stylists charged for haircuts.

He only set a pricing minimum of $10 and maximum of $25.

       Lailama H. worked at 786 Beauty as a hairstylist in 2016. She was working on

May 8, 2016. She did not recall whose hair she cut that day or how much she charged.

Lailama charged for a haircut based on length and amount of work it required.

       Zafar was served with a gender discrimination lawsuit on May 10, 2016. Morales

filed the lawsuit on behalf of Arias for haircuts they received on May 8, 2016. They

alleged that a male patron received a haircut for $10 but Arias paid $16 for a simple trim.

The complaint alleged $67,000 in damages. The amount was a financial threat to his

business.


                                             12
                       g.   Susie N.—Susie’s Hair Salon (Counts 25-27)

       Susie N. owned Susie’s Hair Salon located in Riverside. She is Vietnamese. On

May 14, 2016, Susie was working at the salon. Defendants came to the salon to get their

hair cut. Another stylist in the salon cut their hair. Arias was charged $20 for her haircut

and Morales was charged $12. Neither Morales nor Arias complained about the haircuts

or the price. Arias paid for both haircuts.

       Several days later, Susie received a gender discrimination lawsuit filed by Morales

on behalf of Arias. Susie was being sued for $41,000. Susie could not afford to pay the

damages. She received a phone call several days after the lawsuit was filed from an

attorney but she hung up because she was afraid. Susie believed she would lose her

business.

                       h.   Harshayu P.—Crown Cleaners (Counts 28-30)

       Harshayu P. had owned Crown Cleaners located in Riverside for 31 years. On

May 18, 2016, Morales filed a gender discrimination lawsuit on behalf of Arias against

Harshayu and Crown Cleaners. The complaint alleged that on May 18, 2016, Arias paid

$4.50 to dry clean her blouse and other male patrons paid only $2.50 for a similar service.

Harshayu recalled that Arias came to the cleaners alone with two shirts. Harshayu

explained to Arias when she dropped off the two garments that it cost more to dry clean

the blouse than the man’s shirt. Arias dropped off the two shirts. Harshayu gave her the

invoice for the cleaning and she did not complain about the price. Arias picked up and

paid for the shirts.




                                              13
       The lawsuit sought $67,000 in damages. Harshayu would have to close his

business if he had to pay the damages. Harshayu hired an attorney. Morales offered to

settle the case for $5,000 but he could not pay that amount. Harshayu explained that it

cost more to dry clean a shirt than to launder a shirt. The dry cleaning process required

special chemicals and a special machine.

                     i.     Francisca D.—Alpha Cleaners (Counts 31-33)

       Francisca D. owned Alpha Cleaners in Riverside. She was Hispanic. On May 25,

2016, Morales entered Alpha Cleaners with a woman’s cotton blouse. Francisca gave

Morales a receipt charging $3.75 for the blouse. Morales asked how much she would

charge for a man’s shirt and Francisca told him $3.50. Morales walked out of the store

and returned with a man’s shirt that he dropped off for cleaning. Francisca added the

man’s shirt to the receipt she had previously given Morales and charged at total of $7.25.

       Morales filed a lawsuit on behalf of Arias for gender discrimination on May 27,

2016. The complaint alleged $109,000 in damages; Francisca could not believe the

amount based on a 25-cent difference in price. Francisca was very upset and could not

eat or sleep. She believed she would lose her business. Francisca explained the women’s

shirt had to be pressed differently because of seams on the blouse that were not on the

man’s shirt. It required hand pressing.

       Francisca spoke with other business owners who were also sued by Morales. She

participated in the demonstration outside Morales’s office in July 2016. Morales came

out of his office and spoke to the crowd with a speaker. Morales told them he was going

to send them all back to Mexico “because he had the power.” He also used the phrase “


                                            14
‘Nopales in la frente’ ” which was a derogatory term like “wetbacks.” Francisca

acknowledged that Rosa Sahagun was involved in the protest and advised them so they

would not get arrested.

                     j.     Maricela L.—Marcella’s Barbershop (Counts 35-37)

       Maricela L. was a hair stylist and had owned Marcella’s Barbershop in Riverside

for 17 years. On May 29, 2016, defendants came into the shop for haircuts. Both of

them had their hair cut and paid without complaining about the price. Arias did ask at the

end of her haircut why she was being charged more. Maricela told her it was because it

was a different process to cut her hair. Arias seemed upset and asked for a receipt.

       On June 5, 2016, defendants returned to the salon and they both got their hair cut.

The jury was shown a video of the haircuts. Arias was given a trim but she did not need

it. Morales also did not need a haircut. They paid cash.

       In June 2016, Maricela was served with a gender discrimination lawsuit. It was

filed on June 9, 2016, by Morales on behalf of Arias. It alleged that on May 29, 2016,

Arias received a haircut and paid $14 and a male patron paid $10 for a similar service.

Arias was seeking $67,000 in damages. Maricela feared she would have to close her

business if she had to pay the damages. Maricela explained that cuts with clippers were

$11 and cuts with scissors were $13. The difference in price was based on the labor

involved.

       Maricela received a phone call from Morales after the lawsuit was filed. He told

her that she could pay $7,000 to settle the case and not have to go to court.




                                             15
                      k.    Rosie Q.—Your Hair Center (Counts 38-41 & 48)

       Rosie Q. owned Your Hair Center in Riverside. On June 26, 2016, defendants

came into the salon for haircuts. Rosie and the other stylist in the salon were Hispanic.

Rosie recalled that they had been in the salon before. On June 26, she cut Arias’s hair

and the other stylist, Dora, cut Morales’s hair. Rosie told Arias she really did not need a

haircut but Arias insisted. Dora told Morales that the clippers were not cutting anything.

       Arias was charged $20 and Morales was charged $15. Arias used the same debit

card for both haircuts but asked that they be charged separately. Approximately one

week later, Rosie was served with a lawsuit filed by Morales on behalf of Arias for

gender discrimination. It was filed on July 7, 2016. The complaint alleged $80,000 in

damages. That same day, she called Morales to ask about the lawsuit. Morales told her

they could settle out of court if she paid him $10,000. He told her it would cost her more

to fight the lawsuit. Rosie told him she was going to fight the lawsuit. Rosie charged

them different prices because Morales only needed the clippers and scissors were

required for Arias.

       Morales also told Rosie that he had pictures of her, which would result in her

being convicted in a criminal case. Rosie called the police and they told her it sounded

like extortion.

                      l.    Janet M.—Visage Hair Salon (Counts 42-44)

       Janet M. owned Visage Hair Salon in Los Angeles. Janet was Persian; she had

two Hispanic women who helped her run the shop and perform haircuts. On January 17,

2017, Janet was served with a gender discrimination lawsuit that Morales filed against


                                             16
Visage on behalf of Arias. It alleged that on October 5, 2016, Arias entered her business

and was charged $40.5 Janet could not find Arias in the appointment book and video

from the salon for that day did not show that Arias came into the salon. The lawsuit

sought $25,000 in damages. The damages were a threat to her business.

       Janet spoke with Morales about the lawsuit. Janet told him that Arias had never

been in the salon. He laughed and told her, “You can deny as much as you want. I have

the photos.” Morales told her that they could settle the case “[d]own the road.” Janet

explained that she based her pricing for haircuts on the service and the time involved.

       Riverside Police Detective Dave Smith investigated the allegation against Visage

Hair/Janet M. He discovered that Morales had been in court in Los Angeles on October

5, 2016, near the salon. Arias’s cellular telephone showed that she was in Riverside on

October 5.

                      m.    Rosa Elena Sahagun (Count 45, 51-63)

       Rosa Sahagun was an attorney who specialized in family law, immigration and

criminal defense. She was Hispanic and involved herself in community activism

especially helping the Hispanic community. One of Sahagun’s friends told her

defendants had been suing small businesses; she met with some of the business owners

who had been sued. She also spoke with other business owners who were concerned they

would be targeted. She had a meeting with several community members and invited




       5   The complaint referenced dry cleaning.

                                            17
another attorney, Bryan Owens, to attend the meeting. Owens agreed to represent many

of the business owners on a pro bono basis.

       Sahagun and the community members organized a protest at Morales’s office on

July 17, 2016. There were 30 to 40 community members present. Morales came out of

his office and started yelling into a bullhorn. She heard Morales make a comment about

having cactus on foreheads, which was very derogatory.

       After the protest, there were posts on the Facebook page for her law office from an

account belonging to Morales. The posts were about the protest and he posted, “We can

hear your voice, bitch lawyer.” There were approximately 60 posts from Morales on her

page. He accused her of being a fraud. Morales also posted on her page audio of the

meeting she had with community members before the protest. He posted multiple times

“Mexicans speak Spanish.” He posted numerous times, “Play the entire recording.”

Morales also posted a photograph of Sahagun on his own Facebook page calling her

corrupt and a fraud, and that Sahagun was obsessed with him and in love with him.

       Morales sent Sahagun a private message on her personal Facebook page that she

seemed obsessed with him. Sahagun became concerned. She installed security cameras

in her office. She stopped being at the office alone. She no longer felt safe.

       Sahagun started receiving threatening messages on her Facebook page posted by

Cali Rave Cartel. The posts included claims that she was a fraud and a whore. One of

the posts called her a “cunt” and a “fucker.” Another post from the Cali Rave Cartel

called her a “fucking whore attorney” and that they were coming to her office to get

justice.


                                              18
      Sahagun searched Morales’s Facebook page and saw posts using the Cali Rave

Cartel logo on clothing. There was a photograph of Arias wearing a shirt with the Cali

Rave Cartel logo on it on a website for Cali Rave Cartel. Sahagun hired a private

investigator and confirmed that the posts came from Morales. Based on the information,

she filed a restraining order against him on July 27, 2016. This gave her emergency

protection from Morales. The restraining order was granted on August 30, 2016.

Morales was ordered not to contact Sahagun in any way either himself or through third

parties. He was not to harass her. They were both awarded attorney fees because the

stay away order was denied.

      After the fees were awarded, Sahagun started received messages on her Facebook

page from someone named Mustafolo Elizabaragan. The profile picture was a female but

Sahagun did not know the female. She believed they were from Morales so she kept a

record. There were approximately 40 to 50 posts all asking when she was going to pay

the money for the attorney fees to Morales. Another post stated, “I heard the federal

system will go bad or be bad for you.” There were 30 posts on November 3, 2016.

Others were sent on November 5, 2016. One of the posts stated that she would lose her

bar license if she disobeyed the order to pay Morales. Sahagun contacted the police

because she believed these posts were from Morales in violation of the restraining order.

      Detective Smith investigated the claim by Sahagun that Morales had violated the

restraining order. Smith obtained search warrants for the Facebook pages for

Elizabaragan Mustafolo and Cali Rave Cartel. Smith discovered that the IP addresses,

which showed where the messages were sent from a device, were the same for Mustafolo


                                            19
and Cali Rave Cartel. This IP address was also matched to Morales’s law firm. Further,

the phone number associated with Cali Rave Cartel belonged to Morales.

                    n.     Extortion Counts Due To Email Sent From Morales To Bryan

                           Owens (Counts 45-50)

      Bryan Owens was an attorney.6 Owens became involved in the gender

discrimination lawsuits when he was approached by Eva from Xotic Image Hair Salon.

He represented Xotic Image Hair Salon, Latinas Hair Salon, Alpha Cleaners, Country

Club Cleaners, Irish Cleaners, Chic Hair Salon, 786 Beauty, Susie’s Hair Salon, Crown

Cleaners, Marcella’s Barbershop, Your Hair Center and Visage. He agreed to represent

them pro bono. Owens reviewed all of the cases. The complaints all were very similar

and appeared to be a form complaint used for the lawsuits.

      Morales filed a civil harassment restraining order against Sahagun, Owens,

members of the press, and some of the business owners on behalf of Arias. Owens

represented all of the named business owners. The business owners included Nelida

(Latinas Hair Salon) and Rosie (Your Hair Center). The other persons included

Alejandro C., who worked for a Spanish newspaper, and Luis Z., who was Nelida’s

boyfriend. The request for a civil harassment restraining order was denied. The trial

court awarded attorney fees that would be granted if Owens filed a motion detailing the

fees. Attorney fees were awarded in the amount of $12,000 in March 2017.




      6   Bryan Owens was married to Sahagun on February 14, 2018.

                                           20
       Morales sent an email to Owens on November 3, 2016, threatening to file a federal

lawsuit against Sahagun and the others if they tried to collect the attorney fees. The

email stated, “Against my strenuous objection, my client intends to file a federal [lawsuit]

only if anyone files a motion for attorney fees and costs as a result of the restraining order

cases from yesterday. My sincerest hope is that someone, anyone, files a motion for

attorney’s fees. I deeply yearn for federal civil litigation experience. I wonder if the

federal courts will draw an adverse inference from the invocation of the Fifth

Amendment right against self-incrimination.” Sahagun and Owens took this as a threat

that if they tried to collect attorney fees Morales would seek federal criminal charges

against them. Owens relayed Morales’s message to his clients (Nelida, Rosie, Alejandro,

and Luis) and Sahagun.

                     o.     Investigation

       When Sahagun told Detective Smith about the salon and dry cleaner business

owners being sued by defendants, he pursued an investigation into the lawsuits. Smith

noted that all of the businesses were in Riverside between Morales’s office, and the home

defendants shared.

       Ednna A. met Morales in college in 2002. They remained friends after college. In

March or May 2016, Morales contacted Ednna and told her he had a business proposition

for her. Ednna was a stay-at-home mom and wanted to make some extra money. She

met him at a restaurant in Upland. He was with Arias.

       Morales told her the plan was to go to “mom-and-pop” hair salons and dry

cleaners. Ednna would go with him to the shops to get haircuts. They would both pay


                                             21
for the haircuts and get separate receipts. They would then determine if the business

charged her more for a haircut. The hope was that she would be charged more and then

he would file a lawsuit the next day claiming gender discrimination. She understood they

would make money from the lawsuits. Arias was present during the entire conversation.

       Morales told her that he was going to target immigrants because they had no

money to “lawyer up.” Ednna asked him why he did not want to go after big chains and

he responded, “ ‘They have money. We could, but they have money to lawyer up.’ ” He

also tapped his chest and said, “ ‘my people are stupid.’ ”

       Morales also said to Ednna, “ ‘They come here with their hard earned money to

open up a business, and we go there and we just take it away, the money, and that’s it.’ ”

Morales also planned to target dry cleaners which he said were owned by “ ‘The

Chinitos.’ ” Ednna explained this was a slang term for any Asian person.

       Morales told Ednna that they would take all of the business owners’ savings. He

also mentioned that if the victims had children with special needs they would no longer

be able to care for them because he was going to take all of their savings. Arias worked

with special needs children. Ednna asked Arias if she felt bad because the victims may

have special needs children. She responded, “ ‘Yes, I know. I do feel bad, but that’s why

I have him serve the papers the day after we get our haircuts.’ ” Morales looked at Arias

and asked her, “ ‘You do want to go to Spain this year, don’t you?’ ” She responded, “

‘Yes.’ ” He then asked her, “ ‘You do want to have a big wedding the following year,

don’t you?’ ” She said “ ‘Yes.’ ” Morales stated, “ ‘Then you’ll do it.’ ”




                                            22
       Morales told Ednna that the plan was not for the “faint of heart.” Ednna asked

how Morales could do this since he was an immigration lawyer. He responded, “Well,

the way I see it, I’m already an immigrant lawyer. I’m already doing good over here, and

this, it just balances out.” Morales told her he intended to settle with the victims for

$5,000 or $6,000. If they did not want to settle and the cases went to court they would

lose because they could not afford an attorney. He expected they could win $60,000 if

they won the lawsuits. He hoped for quick settlements and would split the money with

Ednna. Ednna refused to help him.

       Morales never told Ednna that the lawsuits would be unlawful or fraudulent.

Morales never told her what they were doing was illegal. Ednna found out about the

lawsuits that had been filed and called the police in 2017. Ednna was not present during

any of the transactions that occurred at the businesses so she had no idea if gender

discrimination had occurred.

              2.     DEFENSE

       Morales represented himself at trial and testified on his own behalf. He had been

an immigration attorney since 2010. He primarily practiced in Riverside. Morales

created the website for Cali Rave Cartel, a clothing company. The messages sent from

the Cali Rave Cartel to Sahagun were sent by ex-employees of his. He never stalked

Sahagun by going to her house or office. His statements on her Facebook page were

legitimate statements. He denied that “Nopales” was a derogatory term. Morales

testified that threatening to sue someone in federal court was a right, it was not extortion.

He also was entitled to file the gender discrimination lawsuits. Morales insisted that the


                                             23
businesses all told him and Arias that they charged more to women. Morales claimed the

incorrect date on the complaint against Janet/Visage Salon was typographical error and

the correct date was November 5, 2016. The lawsuits were not illegal.

       Morales had a good faith belief he was entitled to file the lawsuits. He and Arias

had no idea when they got the haircuts that they would be charged different prices. He

only filed lawsuits if they admitted to charging women more. None of the lawsuits that

had been filed had been dismissed; they were all still pending. Morales filed the lawsuits

to “eradicate gender discrimination.” Morales acknowledged it would not be

discrimination if cutting a woman’s hair required different skill or more effort. The

lawsuits were still pending and he was still an active attorney.

                                      DISCUSSION

       A.     EXTORTION AND ATTEMPTED EXTORTION CONVICTIONS

              (COUNTS 2-3, 6-7, 10-11, 14-15, 18-19, 22-23, 26, 29, 32, 36, 39)

       Defendants make several arguments that their convictions for attempted extortion

and extortion should be reversed. This analysis applies to only those counts based on the

filing of the gender discrimination lawsuits, which consist of the section 523 extortion

counts against both Arias and Morales, and the convictions against Morales pursuant to

section 524 based on Morales calling the businesses offering to settle.7 Morales claims


       7 In a separate section we will address the extortion convictions (counts 45-50)
that were based on Morales’s email threatening to file a federal lawsuit. Further, we will
separately address count 40, the extortion count for advising Rosie she could face
criminal charges; and count 42, the extortion count against Janet where the evidence
showed that Arias was not at Visage Hair Salon on the date that Morales claimed Arias
received a haircut.

                                             24
on appeal that (1) the trial court erred by denying his section 1118.1 motion and there

was insufficient evidence presented to support his convictions of extortion for filing

discrimination lawsuits and seeking to settle the lawsuits because the prosecution did not

present evidence that the lawsuits were unlawful; (2) the trial court erred in submitting

the legal question of probable cause to file the gender discrimination lawsuits to the jury;

and (3) the extortion convictions based on filing discrimination lawsuits are

unconstitutional and must be reversed because the extortion counts were presented to the

jury on an invalid legal theory. Arias contends (1) insufficient evidence was presented to

support that she aided and abetted Morales in the extortion crimes because she did not

have knowledge that the lawsuits filed by Morales were unlawful; (2) the trial court

erroneously failed to instruct the jury on the affirmative defense of litigation privilege for

the extortion counts; and (3) the trial court’s instructions on gender discrimination were

misleading and prejudicial. Arias further contends, joined by Morales, the lawsuits could

not form the extortion claim because they had to terminate in favor of the businesses in

order to be unlawful.

              1.     ADDITIONAL FACTS

       At the completion of the People’s evidence, defendants both brought section

1118.1 motions to dismiss based on the argument that filing of a gender discrimination

lawsuit did not constitute extortion. They sought dismissal of counts 1 through 41. The

People contended “The Complaint and summons and statement of damages are the

writings upon which the extortion claims are based.” The People argued that filing a

lawsuit that was not a “righteous lawsuit” was unlawful. The trial court wanted to know


                                              25
what evidence was presented to support that the lawsuits were unlawful. The prosecutor

argued that defendants entered the businesses with a scheme in mind. Their demeanor

and behavior was fraudulent. Further, the victims testified that the allegations were not

true.

        The prosecutor argued that it was up to the jury to determine if the behavior was

unlawful, which was shown by the evidence that all of the lawsuits were part of a scam.

Unlawfulness was an element of the crime to be determined by the jury.

        The trial court asked if there was an expert who could testify that what defendants

did by getting haircuts and being charged differently was not gender discrimination. The

prosecutor responded this was not an expert determination but was a jury question. The

prosecutor believed the jury would need to be instructed on gender discrimination law.

The trial court again asked if any expert was going to come in and testify this was not

gender discrimination. The prosecutor insisted that this was a jury determination.

        After this discussion, the People filed a brief opposing the section 1118.1 motion

brought by defendants. The People argued the unlawful injury was the threats to recover

upwards of $100,000 for lawsuits where there was no cause of action. There was

sufficient evidence for the jury to determine that defendants knew there was no cause of

action because they were aware of the varying time, skill and cost of different haircuts,

and the reasons why they paid a different price for dry cleaning. The false statement was

the patently false statement that the differences in price were based on gender

discrimination and not because of any difference in the service.




                                             26
       The matter was heard on November 27, 2018. The trial court noted this was not

an ordinary case, that the People were proceeding on a novel theory, and there was very

little case law on point. The trial court referred to cases involving obstructing or delaying

a police officer, which required that the police officer be acting lawfully, which was left

to the jury to decide. The trial court reviewed Civil Code section 51.6: subdivision (b)

involved the law against gender discrimination, and subdivision (c) detailed that a price

difference could be based on amount of time or difficulty in providing the services. The

trial court intended to instruct the jury with both subdivisions so it could determine

whether the filing of the lawsuits was unlawful. The trial court would also instruct the

jury on extortion. The trial court intended to deny the Penal Code section 1118.1 motion

to dismiss because of the witness testimony and the special jury instruction.

       Morales objected that he did not have the opportunity to properly cross-examine

the witnesses as to the issues of price and skill. Morales argued that an expert had to

testify that these lawsuits were unlawful.

       Arias’s counsel also argued due process because there was no way of knowing that

skill, etc., were going to be issues at trial. The trial court denied the section 1118.1

motions on the extortion counts.

       The trial court instructed the jury on gender discrimination law as follows: “No

business establishment of any kind whatsoever may discriminate with respect to the price

charged for services of similar or like kind against a person because of the person’s

gender. Nothing in subdivision (b) prohibits price differences based specifically upon the

amount of time, difficulty, or cost of providing services.”


                                              27
       The trial court then instructed the jury on the crime of extortion by letter pursuant

to section 523 for the counts against defendants. The jury was instructed as to counts 6,

10, 14, 18, 22, 26, 29, 32, 36, and 39: “To prove the defendant is guilty of this crime, the

People must prove that: [¶] 1. The defendant sent or delivered a threatening letter or

other writing to another person; [¶] 2. In the letter or writing, the defendant threatened to

unlawfully . . . injure the other person or the property of the other person; and [¶] When

sending or delivering the letter or writing, the defendant intended to use fear to obtain

money with the other person’s consent. [¶] The term ‘consent’ has a special meaning

here. Consent for extortion can be coerced or unwilling as long as it’s given as a result of

the wrongful use of force or fear. [¶] The threat can be directly stated in the letter or

writing, or can be implied by the contents of the letter or writing and the surrounding

circumstances, or can be intended by the sender to be understood as a threat by the

recipient. [¶] Threatening to do something that a person has a legal right to do is not a

threat to commit an unlawful injury.”

       The jury was instructed as to the section 524 attempted extortion counts against

Morales (counts 3, 7, 11, 15, 19, 23, and 40) that the jury had to find “1. The defendant

threatened to unlawfully injure another person or the property of another person; [¶]

2. When making the threat, the defendant intended to use that fear to obtain the other

person’s consent to give the defendant money; and [¶] 3. As a result of the threat, the

other person consented to give the defendant money; and [¶] 4. As a result of the threat,

the other person then gave the defendant money.” The jury was again instructed on the

meaning of consent.


                                             28
       The jury was further instructed, “A defendant is not guilty of burglary, extortion

by threatening letter, attempted extortion, and attempted grand theft if he or she made an

honest or good faith mistake about the law, if that mistake show[s] that he or she did not

have the specific intent required for the crimes of burglary, extortion by threatening

letter, attempted extortion, and attempted grand theft.”

       In closing argument, the prosecutor advised the jurors that the threats to commit

unlawful injury were the lawsuits filed by Morales on behalf of Arias. They were not

“righteous lawsuits” so they were threatening. The jury had to decide if the gender

discrimination lawsuits were lawful. Morales set up all the lawsuits because they were

all in the same area and they targeted minorities. The prosecutor argued the meeting with

Ednna showed Arias knew the lawsuits were illegal.

       In response, Arias’s counsel argued lawyers were entitled to file lawsuits that

made them money. Further, it was impossible for Arias to know if the lawsuits were

fraudulent. Morales, who represented himself at trial, stated there was no evidence

presented at any time that the filing of the lawsuits were unlawful. The lawsuits were

still pending.

                 2.   ANALYSIS

       There is no case law or precedent that provides filing of a civil lawsuit can

constitute an unlawful injury to person or property under the extortion law. The People

chose to file the charges of extortion and attempted extortion aware there was no prior

legal support for such a novel theory that the filing of the civil lawsuits were unlawful as

defined in the extortion statutes.


                                             29
       “In reviewing a challenge to the sufficiency of the evidence under the due process

clause of the Fourteenth Amendment to the United States Constitution and/or the due

process clause of article I, section 15 of the California Constitution, we review the entire

record in the light most favorable to the judgment to determine whether it discloses

substantial evidence—that is, evidence that is reasonable, credible, and of solid value—

from which a reasonable trier of fact could have found the defendant guilty beyond a

reasonable doubt.” (People v. Cole (2004) 33 Cal.4th 1158, 1212.) “In ruling on a

motion for judgment of acquittal pursuant to section 1118.1, a trial court applies the same

standard an appellate court applies in reviewing the sufficiency of the evidence to support

a conviction, that is, ‘ “whether from the evidence, including all reasonable inferences to

be drawn therefrom, there is any substantial evidence of the existence of each element of

the offense charged.” ’ ” (Id. at pp. 1212-1213.)

       Section 518 defines extortion as “the obtaining of property . . . from another, with

his or her consent, . . . induced by a wrongful use of force or fear, or under color of

official right.” Section 523 proscribes sending a threatening letter with intent to extort. It

reads, “Every person who, with intent to extort property or other consideration from

another, sends or delivers to any person any letter or other writing, whether subscribed or

not, expressing or implying, or adapted to imply, any threat such as is specified in Section

519.” (§ 523.) Section 519, provides in pertinent part, “Fear, such as will constitute

extortion, may be induced by a threat . . . [¶] 1. To do an unlawful injury to the person or

property of the individual threatened or of a third person.” (Italics added.)




                                             30
       “Attempted extortion is defined in section 524 as an attempt, ‘by means of any

threat, such as is specified in Section 519 of this code, to extort money or other property

from another.’ The elements of attempted extortion are ‘(1) a specific intent to commit

extortion and (2) a direct ineffectual act done towards its commission.” (People v.

Umana (2006) 138 Cal.App.4th 625, 638-639.)

       The question the jury had to decide as to both the attempted extortion and

extortion by letter was whether the gender discrimination lawsuits filed by Morales on

behalf of Arias were unlawful. However, there is no case law that defines how

“unlawful” should be determined when it is based on the filing of a civil lawsuit. As

such, no instruction to the jury was given as to what was meant by “unlawful” other than

threatening to do something that a person has a legal right to, is not a threat to commit an

unlawful injury.

       The lawsuits filed by defendants were pursuant to the Gender Act and, as such, it

is necessary to resolve what is required to file a gender discrimination lawsuit under the

Gender Act. The Gender Act provides that “No business establishment of any kind

whatsoever may discriminate, with respect to the price charged for services of similar or

like kind, against a person because of the person’s gender.” (Civ. Code, § 51.6, subd.

(b).) Civil Code section 51.6, subdivision (c), further provides, “Nothing in subdivision

(b) prohibits price differences based specifically upon the amount of time, difficulty, or

cost of providing the services.” “The [Gender] Act stands as a bulwark protecting each

person’s inherent right to ‘full and equal’ access to ‘all business establishments.’ ”




                                             31
(Angelucci v. Century Supper Club (2007) 41 Cal.4th 160, 167.) “[T]he [Gender] Act

must be construed liberally in order to carry out its purpose.” (Ibid.)

       Civil Code section 52, subdivision (a), provides that “[w]hoever denies, aids or

incites a denial, or makes any discrimination or distinction contrary to Section 51, 51.5,

or 51.6, is liable for each and every offense for the actual damages, and any amount that

may be determined by a jury, or a court sitting without a jury, up to a maximum of three

times the amount of actual damage but in no case less than four thousand dollars

($4,000), and any attorney’s fees that may be determined by the court in addition thereto,

suffered by any person denied the rights provided in Section 51, 51.5, or 51.6.”

       There is very little case law on civil cases brought to enforce the Gender Act.

However, based on the language, the exceptions in Civil Code section 51.6, subdivision

(c), would necessarily have to be proven by the defendant as a defense to the action and

are not relevant as to whether the gender discrimination lawsuit is properly filed. It

would place an unfair burden on plaintiffs to have to prove the price differential was

based on the time and skill before bringing a lawsuit pursuant to the Gender Act.

       This is supported by other types of discrimination lawsuits, which have put the

burden on the defendant to establish a nondiscriminatory reason for the disparity. In a

case involving a sex discrimination lawsuit pursuant to Government Code section 12940,

the court set forth the burden of proof. It stated, “First, the plaintiff has the burden of

proving by a preponderance of the evidence a prima facie case of discrimination.

Second, if the plaintiff succeeds in proving the prima facie case, the burden shifts to the

defendant “to articulate some legitimate, nondiscriminatory reason for the employee’s


                                              32
rejection.” [Citation.] Third, should the defendant carry this burden, the plaintiff must

then have an opportunity to prove by a preponderance of the evidence that the legitimate

reasons offered by the defendant were not its true reasons but a pretext for

discrimination.” (University of Southern California v. Superior Court (1990) 222

Cal.App.3d 1028, 1035.) As such, it appears that a lawsuit brought pursuant to the

Gender Act does not require that the plaintiff prove a negative; that the price differential

was not based on gender but rather the time and skill involved. Rather, such

determination goes to the merits of the lawsuit.

       As stated, in the trial court, the prosecution proceeded on the theory that the

extortion and attempted extortion were based on the unlawful lawsuits filed by Morales

on behalf of Arias. The prosecutor argued the lawsuits filed by Morales were not

“righteous lawsuits” so they were unlawful. The prosecutor advised the jurors that they

had to decide if the lawsuit was lawful, relying solely on the evidence that the business

owners had testified that the differences in price for the haircuts and dry cleaning were

based on differences in time and skill. However, this was not proper evidence to support

that the lawsuits, when filed by defendants, were unlawful. The only evidence presented

and relied upon to support that the civil lawsuits were unlawful was the testimony by the

business owners: that the reasons for the difference in price were the time and skill.

However, this went to the merits of the lawsuit, not whether the lawsuit was appropriately

filed. There was no other evidence that the filings of the gender discrimination lawsuits

were improper.




                                             33
       On appeal, the People fail to provide any standard for determining whether the

gender discrimination lawsuits were unlawful, or any other evidence to support they were

unlawful. The People note that the jury could find the lawsuits “baseless” because of the

exceptions in Civil Code section 51.6, subdivision (c), which we have rejected as a

proper determination of whether a gender discrimination lawsuit can be properly filed

under the Gender Act. The People also note that they were filed in “bad faith.”

However, this does not address whether the lawsuits themselves were unlawful.

       The People rely upon In re Nichols (1927) 82 Cal.App. 73 (Nichols) in an attempt

to show that the gender discrimination lawsuits were unlawful. In Nichols, the court

addressed whether the defendant—who was convicted of conspiracy to commit extortion

and conspiracy to falsely move and maintain a suit, action, and proceeding within the

meaning of section 182—could be sentenced to probation and state prison on the two

counts. In that case the defendant and an unmarried couple set up a man by luring him to

a hotel room with the woman. They then threatened to sue the man for alienation of

affections for being with a married woman. (Nichols, at p. 75.) The Nichols court

addressed what constituted an unlawful injury within the meaning of the extortion

statutes. The court first referred to an earlier case which stated, “ ‘The word “unlawful,”

as used in this statute, qualifies the word “injury”, alone. If the injury threatened to the

property is one which the person threatening has an absolute legal right to do, he cannot

be held to have threatened “to do an unlawful injury” to the property; even though his

motive in making the threat is to obtain from the person threatened money to which he is

not entitled, and, consequently, it cannot be held to be an injury within the provisions of


                                              34
sections 519 and 520 of the Penal Code. . . . [¶] ‘What is meant by the term “unlawful

injury”? Giving to such term the broadest meaning possible under the authorities, it can

include no injury that is not of such a character that, if it had been committed as

threatened, it would have constituted an actionable wrong, an injury for which an action

for the resultant damages could be maintained against the defendant, or which, if merely

threatened, could be enjoined in equity if the remedy at law were deemed inadequate.”

(Id. at pp. 76-77.)

       The Nichols court found that the threat to sue was unlawful because the suit was

baseless. “It may therefore be taken as established law that, considering the first count of

the information herein, one of the essential allegations was that an unlawful injury was

threatened as to the property of the intended victim. The only unlawful injury which,

solely from the context of such count, could possibly result to the intended victim was

that a civil action would be brought against him for alienating the affections of Hilda E.

Daws, not from her husband, because she had none, but from her co-conspirator Carl H.

Marks. If it be possible (which point is unnecessary of decision here) that said first count

stated the commission of a criminal offense, it does so only by considering that it

contains a sufficient averment of fact that Hilda E. Daws was not a married woman, and,

therefore, that by reason of the threatened civil action for the alienation of the affections

of Hilda E. Daws an unlawful injury was threatened as against the intended victim. So

considered, in substance the first count of the information would be identical with the

second count thereof.” (Nichols, supra, 82 Cal.App. at pp. 76-78; see also Sosa v.




                                              35
DIRECTV, Inc. (9th Cir. 2006) 437 F.3d 923, 940 [“extortion predicated on threat to sue

requires allegation that threatened suit was objectively baseless” referencing Nichols].)

       The People insist that the instant case fits within the four corners of Nichols. The

People claim that the haircuts received and the cleaning services had to be processed

differently, showing that the lawsuits were baseless. However, as stated, the fact that the

businesses may have had a defense to the gender discrimination lawsuits does not mean

they were “baseless” or “unlawful” as that term was used in Nichols. The prosecution

relied upon the fact that the differences in price were based on the skill involved in the

haircuts and dry cleaning, and presented only evidence that the lawsuits were unlawful by

arguing that they were meritless. But this does not mean the lawsuits were unlawful

when filed. There is no dispute that Arias was charged a different price for a similar

service.

       On appeal, Morales contends that the proper determination of whether the lawsuits

were unlawful is the standard applied to the civil tort of malicious prosecution, which

requires that the lawsuits be filed without probable cause and with malice. Arias

contends the proper standard for determining whether the lawsuits were unlawful is

whether there was probable cause and were filed in good faith relying on Rules of

Professional Conduct, rule 3-3.1 (a)(1) and (a)(2). Arias also notes, joined by Morales,

that the malicious prosecution standard required the action be terminated against them on

the merits.

       Rules of Professional Conduct, rule 3.1 provides that a lawyer cannot “(1) bring or

continue an action, conduct a defense, assert a position in litigation, or take an appeal,


                                             36
without probable cause and for the purpose of harassing or maliciously injuring any

person; or [¶] (2) present a claim or defense in litigation that is not warranted under

existing law, unless it can be supported by a good faith argument for an extension,

modification, or reversal of the existing law.”

       The People dispute the malicious prosecution standard applies because case law

does not support that in order to be guilty of extortion for filing a civil lawsuit, the civil

lawsuit must be terminated against the party bringing the civil lawsuit. “One of the

essential elements of an action for malicious prosecution [citation] is that the prior

litigation have resulted in a ‘ “favorable termination” ’ as far as the plaintiff is concerned.

The basis for the requirement is that it ‘ “tends to indicate the innocence of the

accused.” ’ ” (Ludwig v. Superior Court (1995) 37 Cal.App.4th 8, 26.) However, the

People do posit that it may be appropriate to define unlawful injury for filing a civil

lawsuit on the first two elements of the civil tort of malicious prosecution: probable

cause and malice.

       We also note that CALJIC No. 14.72 included a definition of unlawful injury but

was not given to the jury in this case. It provides “The words ‘unlawful injury’ mean an

injury which, if inflicted, would create civil liability against the person doing it and

would support a civil action against [him or her]. A threat to do that which one has a

legal right to do is not a threat to do an unlawful injury.” “CALJIC No. 14.72 defines

‘unlawful injury’ as used in section 519, subdivision 1. It encompasses a physical injury

to a person’s property. CALJIC No. 14.72 says such injury may be threatened if the




                                               37
person has a legal right to inflict it.” (People v. Umana, supra, 138 Cal.App.4th at p.

642.)

        However, it is not necessary to establish a definition of “unlawful” in order to

resolve whether there was sufficient evidence to support that the gender discrimination

lawsuits were unlawful in this case. Under any theory—probable cause and malice as

defined for a malicious prosecution case, “righteous lawsuits” as argued by the

prosecutor below, “unlawful” as that term is defined in Nichols or without probable cause

as set forth in Rules of Professional Conduct rule 3.1—because all of these require at

least some determination the lawsuit was brought based on probable cause. Under that

standard, the prosecution relied on improper evidence to prove the lawsuits were

unlawful or without probable cause. Evidence that a lawsuit will fail on the merits does

not make it unlawful. The jury was given no proper evidence from which it could

determine, without reliance on the exceptions in Civil Code section 516, subdivision (c),

that the lawsuits themselves when filed were unlawful.

        As such, insufficient evidence was presented by the People that the lawsuits filed

by defendants were unlawful. The only evidence that was properly considered by the

jury regarding whether the lawsuits were unlawful was that Arias was charged a different

price for a haircut and dry cleaning than Morales. Further, it should be noted that the

lawsuits were still pending at the time of the trial. While defendants could have surmised

the difference in price was due to the difference in the length of hair or the time involved,

it would not serve the purpose of the Gender Act to place the burden on them to prove

that the difference of price was due to time and skill prior to filing a claim of gender


                                             38
discrimination under the Gender Act. While certainly these lawsuits may eventually be

found to lack merit, based on Civil Code section 51.6, subdivision (c), that does not make

the lawsuits “unlawful” when filed. There simply was no evidence presented by the

prosecution that these lawsuits, under any definition, when filed, were unlawful.

       The People also contend that the jurors could have concluded that defendants

“knew” the lawsuits were baseless based on defendants’ discussions with Ednna. While

defendants discussed targeting places that were owned by minorities, and that they would

obtain haircuts and dry cleaning services hoping for a disparity in price, this did not

conclusively mean that they knew the lawsuits were baseless or unlawful. In fact, the

opposite seems to be true. They believed that they could proceed to the merits of the

claims, by targeting minorities who would not hire attorneys to fight the claims. While

defendants may have an abhorrent motivation for bringing the gender discrimination

lawsuits, no evidence supports that they believed them to be false or unmeritorious.

       We need not resolve the additional issues raised by defendants in support of their

claim that their convictions for extortion and attempted extortion should be reversed.

Simply, there was no proper evidence presented upon which the jury could determine that

the gender discrimination lawsuits were unlawful when filed. Defendants filed the

lawsuits based on them each being charged a different amount for haircuts and dry

cleaning. These lawsuits were still being pursued in civil court and had not been

immediately dismissed. At the time that defendants filed the lawsuits, the evidence

presented was that they were charged differently for similar services. Insufficient




                                             39
evidence was presented by the prosecution to prove that the complaints filed were

unlawful.

       It follows that Morales’s settlement demands in connection with the filing of the

lawsuits were not supported by evidence. There is no dispute an attorney, after filing a

lawsuit, is entitled to seek a settlement. The prosecutor argued to the jury, “So Mr.

Morales in this case, and what this is based on is all those phone calls he made after the

lawsuits were filed. So Mr. Morales got on the telephone with all of these businesses and

told them, ‘It’s going to get worse. We’re going to go to trial. Give me $10,000 and it

will go away.’ That’s extortion in this case. In a typical lawsuit, again, it’s not. They

can settle like that.” As such, the convictions pursuant to section 524 are not supported

by the evidence.

       Based on the foregoing, insufficient evidence was presented that the complaints

filed in the gender discrimination lawsuits threatened unlawful injury as required by the

extortion statutes and therefore we reverse counts 2, 3, 6, 7, 10, 11, 14, 15, 18, 19, 22, 23,

26, 29, 32, 36, 39, and 41.

       B.     EXTORTION FOR THREATENING A FEDERAL LAWSUIT IF THE

              VICTIMS TRIED TO COLLECT ATTORNEY FEES—COUNTS 45

              THROUGH 50

       Morales contends his convictions in counts 45 through 50 must be reversed

because his email to Owens advising him that Arias would want to file a federal action if

the victims tried to collect the attorney fees awarded to them for defending the restraining

order did not constitute extortion because it did not constitute an unlawful act.


                                             40
       As stated, Morales filed civil harassment restraining orders against Sahagun,

Owens, Luis, Alejandro, Nelida, and Rosie on behalf of Arias, which were denied. On

November 2, 2016, the trial court awarded attorney fees that would be granted if Owens

filed a motion detailing the fees. Morales then sent the email to Owens on November 3,

2016, stating “Against my strenuous objection, my client intends to file a federal

[lawsuit] only if anyone files a motion for attorney fees and costs as a result of the

restraining order cases from yesterday. My sincerest hope is that someone, anyone, files

a motion for attorney’s fees. I deeply yearn for federal civil litigation experience. I

wonder if the federal courts will draw an adverse inference from the invocation of the

Fifth Amendment right against self-incrimination.”

       As he did for the gender discrimination lawsuits, defendant contends the

prosecution failed to present evidence that he threatened to do unlawful injury as required

by section 523. There was no evidence that his filing of a federal lawsuit lacked probable

cause or would be filed with malice. We previously set forth the standard of review for

insufficient evidence, the elements of section 523 and the instructions given to the jury.

       The People contend defendant “articulated absolutely no basis” for his threatened

federal lawsuit. The only possible motive was to bully the victims into abandoning their

legal right to attorney fees. Further, the People argue any federal lawsuit lacked

“probable cause,” because Morales could have no possible grounds for a lawsuit against

the parties for collecting their court-ordered attorney fees.

       However, it was the people’s burden to prove an unlawful injury and not

defendant’s burden. “[U]nder the due process guarantees of both the California and


                                              41
United States Constitutions, the prosecution has the burden of proving beyond a

reasonable doubt each essential element of the crime [citation], the jury may find for the

defendant even if the only evidence regarding an element of the crime favors the

prosecution, but that evidence nevertheless falls short of proving the element beyond a

reasonable doubt.” (People v. Flood (1998) 18 Cal.4th 470, 481.) Again, the jurors were

instructed they must find that defendant threatened to “unlawfully” injure the victims.

Further, they were instructed that “Threatening to do something that a person has a legal

right to do is not a threat to commit an unlawful injury.”8

       No evidence was presented to the jury that the threat to file a federal lawsuit was

in fact unlawful. The prosecutor only argued that Morales sent an email threatening to

file a federal stalking lawsuit if they tried to collect the attorney fees. No evidence was

presented that Morales could not legally file such lawsuit. The People’s claims that

Morales threatened a “frivolous lawsuit” and the fact that Morales articulated no basis for

his lawsuit does not support the extortion convictions. The People had to present

evidence that Morales threatened an unlawful injury; there was no evidence from which

the jury could conclude that Morales’s federal lawsuit was unlawful. As such, counts 45

through 50 are reversed.




       8While the instructions did not list counts 45 through 50 the jury could
reasonably conclude the extortion by threatening letter instructions applied to those
counts.

                                             42
       C.     INSTRUCTIONAL ERROR—COUNTS 40 AND 42

       As conceded by defendant, the convictions in counts 40 and 42 could be supported

by substantial evidence. Count 40 involved the threat of criminal action made to Rosie

Q.; and count 42 involved the potentially baseless complaint filed against Janet M. where

it was shown Arias was never in her salon on the date alleged. Nonetheless, Morales

claims that these extortion convictions must be reversed because the jury was presented

with an invalid legal theory for these charges. We agree.

       Extortion by letter can be based on several types of conduct including to accuse

the individual threatened of a crime or “expose, or to impute to [the victim] a deformity,

disgrace, or crime.” (§§ 519, 523, subd. (a).) While the jury could have found Morales

improperly threatened Rosie of a crime, the jury was not advised that Morales could be

convicted under this theory. The jury was instructed on one theory for extortion for all

counts. They were advised as an element of the extortion for both counts 40 and 42 that

“The defendant threatened to unlawfully . . . injure the other person or the property of the

other person.” The only definition of unlawful injury given to the jury was the gender

discrimination law and the prosecutor argued to the jury that the lawsuits were valid. At

no time was the jury advised they could find defendants guilty of extortion against Rosie

based on an alternative basis—that defendants accused her of a crime.

       Further, although the jury could have found the lawsuit against Janet was baseless,

the jury was only instructed that the lawsuits were unlawful because the salon charged a

different price for the haircuts based on time and skill. As stated ante this was improper.




                                             43
The jury was not instructed that it could consider the complaint was false based on Arias

not receiving a haircut at all.

       Such instructional error was prejudicial as no other instructions provided this

information to the jury. “When such error consists of a failure to instruct on an element

of a charge or amounts to an instruction of a legally incorrect theory, the judgment must

be reversed unless the People prove beyond a reasonable doubt that the error did not

contribute to the verdict in the case at hand; one way to meet this burden is to show from

the verdicts that the jury necessarily found all the elements required to convict under a

proper theory.” (People v. Lewis (2006) 139 Cal.App.4th 874, 884.) Since the jury was

not given any other instructions on what constituted an unlawful injury, the convictions in

counts 40 and 42 are reversed.9

       D.      ATTEMPTED THEFT AND BURGLARY CONVICTIONS—COUNTS

               1, 4-5, 8-9, 12-13, 16-17, 20-21, 24-25, 27-28, 30-31, 33, 35, 37-38, 41, 44

       Morales contends that if this court reverses his extortion convictions, the burglary

and attempted theft convictions must be reversed. Arias contends there was insufficient

evidence presented that she aided and abetted the burglary and attempted theft. Morales

further contends that if this court does not reverse the extortion convictions, the burglary


       9  Based on the fact substantial evidence was introduced that could have supported
Morales’s extortion convictions for counts 40 and 42, and reversal is based on the counts
being presented to the jury on an invalid legal theory, he could be retried on these counts
at the discretion of the People. (See People v. Hallock (1989) 208 Cal.App.3d 595, 610
[Retrial permitted after instructional error found because “[t]here was sufficient evidence
presented at trial to convict defendant of the charged offense and, therefore, retrial on that
charge will not violate double jeopardy”]; see also People v. Morgan (2007) 42 Cal.4th
593, 613.)

                                             44
convictions are not supported by the evidence as he did not intend to commit a felony or

theft in the business premises.

       When discussing the sufficiency of the evidence to support burglary and attempted

theft during the hearing on the section 1118.1 motion, the prosecutor stated that the

burglary and attempted grand theft were all based on the extortion, which was based on

the filing of the summons and complaint in the gender discrimination lawsuits. It was

unlawful because of the scheme Morales set up before entering the businesses.

       On appeal, the People contend “through their lawsuits,” defendants expressed an

opinion that the victims had broken the law. The People insist that the opinion was based

on a “misrepresentation” of fact that the business owners told Arias she was being

charged differently because she was a woman, which the victims adamantly denied at

trial. Hence, the jury could reasonably infer that defendants lied about what was told to

them by the business owners “in hopes that the victims would not remember what

occurred,” that the business owners would think they were wrong and quickly settle the

case. The People rely solely upon the testimony of the business owners and Morales.

       “The crime of theft by false pretenses consists of three elements: (1) the making

of a false pretense or representation by the defendant, (2) the intent to defraud the owner

of his property, and (3) actual reliance by the owner upon the false pretense in parting

with his property.” (People v. Fujita (1974) 43 Cal.App.3d 454, 467.) “However, in

proving attempted theft by false pretenses, no reliance upon the false representation need

be shown.” (Ibid.)




                                             45
       Initially, as stated, insufficient evidence was presented to support that the gender

discrimination lawsuits were unlawful. As such, they could not constitute a false

representation by the defendants. Further, the alternative theory posited by the People on

appeal is not supported by the evidence. Morales testified that when he considered

whether to file the gender discrimination lawsuits, he only did so “because [the business

owners] literally told us that the reason they were charging my then girlfriend, now wife,

the price they were charging is because she was a woman and because they charged

women more.” Morales later testified, “[T]he three conditions [for filing the lawsuits]

were, one, they had to charge the . . . higher price to her than me; they had to tell her that

they were charging her because she was a woman. So if they didn’t say that, we didn’t

sue them.” The business owners testified they never told Arias that she was being

charged more because she was a woman.




                                              46
       The People are incorrect that the jury could reasonably conclude Morales had

made a false representation of fact in the lawsuits that the business owners had committed

a crime and intended, based on the misrepresentation, the parties would quickly settle.

The People provide no citations to the record supporting that the lawsuits alleged Arias

had been told the price differential was because she was a woman. Further, there was no

evidence Morales falsely represented to the business owners directly at the time he was in

the salons and dry cleaners, or in talking to them about a settlement, that they had broken

the law by telling Arias the prices were based on her being a woman. The People only

point to the testimony of Morales and business owners to support the claim Morales made

this false representation to the business owners. No testimony supports such

representation was made directly to the business owners by Morales in an effort to get

them to part with their money.

       Further, the jury was given instructions on theft by false pretenses that in order to

find defendants guilty of attempted theft by false pretenses, they must find “1. The false

pretense was accompanied by either a false writing or false token; or [¶] B. There was a

note or memorandum of the pretense signed or handwritten by the defendant; or [¶]

C. Testimony from two witnesses, or testimony from a single witness, along with other

evidence, supports the conclusion that the defendants made that pretense.”

       As stated, insufficient evidence was presented to support the gender discrimination

lawsuits were unlawful. Further, the People do not provide any other evidence of a

writing or testimony Morales or Arias represented in either their lawsuits or to the

business owners they advised the business owners that the business owners were breaking


                                             47
the law because they told Arias she was being charged more for the services because she

was a woman. The People provide nothing to support there was a false representation to

the business owners made in the complaint, or directly to the business owners, that Arias

was told she paid more because she was a woman and that they must settle the lawsuits

because they were breaking the law.

       The People have also argued in their brief and at oral argument that count 44, the

theft by false pretenses count involving Visage Hair/Janet M., in which Arias never

entered the salon on the date alleged in the complaint for gender discrimination, can be

retried. We have concluded the prosecution’s theory that the false pretense was Morales

and Arias advising the business owners that they were breaking the law by telling Arias

they were charging more because she was a woman in order to get them to settle the

lawsuits, was not supported by the evidence. However, if the jury had been properly

advised as to count 44 they could have found the false pretense being that Arias never

entered the hair salon, but she and Morales stated they had been in the salon and the salon

charged more because Arias was a woman, in order to get Janet M. to settle the lawsuit—

it could support the charge. As such, we agree that such charge could be retried.

       The People further argue that since the jury could have found defendants guilty of

burglary on a theory of either extortion or theft by false pretenses, that the burglary

convictions are supported by substantial evidence. Since this court has reversed the

extortion counts, the burglary counts are not supported on the theory of extortion. The

People contend the burglary convictions can be upheld on the alternative theory of theft.




                                             48
The People insist, “Upon entering, they got haircuts or cleaning services to facilitate their

false claim that Arias was told she was charged more because she was a woman.”

       The jury was instructed on the elements of burglary that the People must prove:

“1. The defendant entered a building; and [¶] 2. When he or she entered a building, he or

she intended to commit theft or extortion by threatening letter; and [¶] [t]he value of the

property taken or intended to be taken was more than $950.” The jury was further

instructed, “A burglary was committed when the defendant entered with intent to commit

theft or extortion by threatening letter. The defendant does not need to have actually

committed theft or extortion by threatening letter as long as he or she entered with the

intent to do so. The People do not have to prove that the defendant actually committed

theft or extortion by threatening letter.” [¶] The People allege the defendant intended to

commit theft or extortion by threatening letter. You may find—you may not find the

defendant guilty of burglary unless you all agree that he or she intended to commit one of

those crimes at the time of the entry. You do not all have to agree on which one of those

crimes he or she intended.”

       As stated, there is no evidence of a false representation to support theft by false

pretenses or extortion. The burglary convictions are not supported by the evidence. We

reverse the burglary and attempted theft convictions in counts 1, 4, 5, 8, 9, 12, 13, 16, 17,

20, 21, 24, 25, 27, 28, 30, 31, 33, 35, 37, 38, 41, and 44.10




       10   As stated, count 44 could be retried under the proper theory.

                                              49
       Morales further contends that the jury was improperly instructed on the hate crime

allegation because the jury was not given a definition of “bias motivation.” Arias

contends that the instructions were misleading and lowered the prosecution’s burden of

proof. We need not address these issues based on the reversal of the counts upon which

the hate crime allegations were found true.

       E.     FILING A FALSE INSTRUMENT

       Morales contends there was insufficient evidence presented to support his

conviction for filing a false instruction in count 43 against Visage Hair/Janet M. He

insists that a complaint cannot be considered a false instrument.

       The jury was instructed, “Defendant Rogelio Morales is charged in Count 43 with

offering a false document for filing, in violation of Penal Code section 115. [¶] To prove

the defendant is guilty of this crime, the People must prove that: [¶] 1. The defendant

offered a false document for filing in a public office in California; [¶] 2. When the

defendant did that act, he knew that the document was false; and [¶] The document was

one that, if genuine, could be legally filed.” They were further instructed, “It is not a

defense to the crimes of filing a false document, as charged in Count 43 . . . , that the

defendant did not know they were breaking the law or [t]hat they believed their acts were

lawful.”

       The prosecutor argued that Morales put the date of October 5, 2016, on the

complaint filed against Janet but the evidence showed that Arias never entered the salon

on that date. There was a clear advantage to Morales putting on the different date so that

Janet could not defend the charge.


                                              50
       Section 115, subdivision (a) provides “Every person who knowingly procures or

offers any false or forged instrument to be filed, registered, or recorded in any public

office within this state, which instrument, if genuine, might be filed, registered, or

recorded under any law of this state or of the United States, is guilty of a felony.” “The

purpose of section 115 is ‘to prevent the recordation of spurious documents knowingly

offered for record.’ ” (People v. Schmidt (2019) 41 Cal.App.5th 1042, 1056.) “Section

115 can be violated in two ways: (1) by procuring or offering a false instrument for

filing; or (2) by procuring or offering a forged instrument for filing.” (Ibid.) The purpose

of section 115 is to protect the integrity and reliability of public records, and that purpose

is served “ ‘ “by an interpretation that prohibits any knowing falsification of public

records.” ’ ” (Hudson v. Superior Court (2017) 7 Cal.App.5th 999, 1010.)

       Here, the prosecution proceeded on the theory that Morales offered a false

instrument for filing when he filed a complaint with the incorrect date. There is no

precise definition of false instrument. One court has found that a false instrument is one

in which the information contained in an instrument is of such a nature that the

government is required or permitted by law, statute or valid regulation to act in reliance

thereon. (People v. Powers (2004) 117 Cal.App.4th 291, 297.)

       In People v. Tate (1997) 55 Cal.App.4th 663, the court relied upon the statutory

purpose of section 115 to conclude that a work referral form, containing the number of

community hours a probationer completed, was an instrument under section 115,

subdivision (a). (Tate, at pp. 665, 667.) In that case, the defendants knowingly lied on

their work referral forms about the hours they had completed and filed the form with the


                                              51
court to show they had completed their probation conditions. (Ibid.) The court

concluded that the forms filed by the defendants were intended to “induce the court to

credit them with satisfaction of a probation term they had not satisfied,” and concluded

that the work referral forms were “ ‘instruments’ ” under the meaning of section 115,

subdivision (a). (Tate, at p. 667.)

       In People v. Hassan (2008) 168 Cal.App.4th 1306, the parties signed and filed a

private marriage certificate certifying that they were living together as husband and wife

when they were not. They were convicted of filing a false instrument but contended the

marriage license could not be considered an instrument pursuant to section 115. (Hassan,

at pp. 1310-1312.) The Hassan court concluded that “Confidential marriage certificates

are ‘instruments’ within the meaning of section 115, given the requirement that they be

recorded, their importance, and the vast legal consequences that flow from them.” (Id. at

p. 1316.)

       The California Supreme Court has not adopted a definition of “instrument.” In

People v. Murphy (2011) 52 Cal.4th 81, the court addressed whether a false vehicle

report was an instrument. It noted, “There currently is no precise, generally accepted

definition of the term ‘instrument’ for purposes of Penal Code section 115. Early

decisions interpreted the term narrowly. People v. Fraser (1913) 23 Cal.App. 82, 85, . . .

defined an instrument, as used in section 115, as a written and signed agreement,

‘delivered by one person to another, transferring the title to or creating a lien on real

property, or giving a right to a debt or duty.’ Cases following Fraser concluded that a

variety of documents not meeting this definition were not ‘instruments’ within the


                                              52
meaning of section 115. (See, e.g., People v. Fox (1977) 73 Cal.App.3d 178, 180-

182, . . . [affidavit of voter registration]; People v. Olf (1961) 195 Cal.App.2d 97,

101, . . . [application for a permit to issue securities].” (Id. at p. 92.) The court also

recognized that “[m]ore recent cases construing Penal Code section 115, however, have

rejected Fraser’s definition and have expanded the meaning of ‘instrument’ to include a

broader range of documents that are filed or registered with a public entity. (See, e.g.,

People v. Hassan (2008) 168 Cal.App.4th 1306, 1315-1316, . . . [confidential marriage

certificates]; [People v. ]Powers[ (2004)] 117 Cal.App.4th [291,] 294-295, . . . [fishing

activity records filed with Dept. of Fish & Game]; People v. Tate (1997) 55 Cal.App.4th

663, 667, . . . [work referral forms documenting hours worked by probationer on

community service project]; People v. Parks (1992) 7 Cal.App.4th 883, 885, . . .

[temporary restraining order]; Generes v. Justice Court (1980) 106 Cal.App.3d 678,

682, . . . [deed filed by defendant, purporting to convey an easement to herself].)” (Id at

pp. 92-93.)

       The California Supreme Court did not provide a definition of instrument in

Murphy. Instead, it found “We need not resolve the question of how the term

‘instrument’ should be defined in order to resolve the issue before us. Even assuming, as

the People contend, that a certain level of formality is necessary to render a vehicle theft

report an instrument, the filing of a false vehicle theft report would commonly violate

Penal Code section 115. The form used for the written report in the present case, CHP

form No. 180, calls for a signature under penalty of perjury. Although the record does

not reveal how frequently the form is used, the form itself states that it is ‘furnished to all


                                              53
peace officers by the California Highway Patrol,’ presumably to provide a uniform

format for the filing of such reports. The deputy sheriff who took the report from

defendant testified that he would fill out such a form whenever someone reported a stolen

vehicle. We may reasonably infer that other law enforcement agencies routinely use this

form or a similar one. . . . [¶] . . . [¶] Consequently, the filing of a false vehicle theft

report in violation of Vehicle Code section 10501 would commonly result in a violation

of Penal Code section 115.” (People v. Murphy, supra, 52 Cal.4th at p. 94.)

       Here, based on the more expansive definition of section 115, it appears that a false

complaint could be considered to be a false instrument. Although defendant contends

that the “government” does not rely on a complaint, such filing sets in motion the trial

court ordering a response and a possible default judgment if no reply is received. As in

Hassan the filing of the complaint had “vast legal consequences that flow from them.”

(People v. Hassan, supra, 168 Cal.App.4th at p. 1316.)

       Further, Morales insists that he did not have the intent to file a false instrument.

Section 115 requires the prosecution to prove “that the accused intentionally committed

the forbidden act.” (People v. Geibel (1949) 93 Cal.App.2d 147, 168-169.)

       Morales testified that the incorrect date on the complaint against Visage Hair/Janet

M. was a typographical mistake. However, the prosecutor argued to the jury that

defendant changed the date to keep Janet from being able to defend the allegation.

Further, Morales was in the area near Visage Hair on October 5 while Arias was in

Riverside, supporting that Morales sought out the Visage Hair salon to target on that day.

The jury could reasonably conclude that Morales knew the complaint was false in order


                                               54
to achieve a better result. The evidence supports defendant’s conviction of filing a false

instrument.

       F.     RESTITUTION FINES IMPOSED AGAINST MORALES

       Morales makes several claims that the restitution fines imposed were improper,

including: (1) the fines awarded to Luis, Alejandro and Owens were improper as they

were awarded restitution that did not result from Morales’s criminal conduct against

them; (2) the trial court erred in calculating the amount of restitution for the pro bono

attorney fees for Owens’s representation of the business owners in the gender

discrimination lawsuits; (3) the trial court used an improper rate in calculating the value

of the aforementioned attorney fees; and (4) restitution for security upgrades made by

Sahagun were not properly awarded. Arias joins in the arguments.

       Initially, since we have reversed counts 1 through 42, and count 44, Arias is no

longer responsible for restitution, and the pro bono legal fees for those counts will no

longer be required to be paid by Morales. In addition, since we have reversed the

convictions in counts 45 through 50 for the extortion involving Luis, Alejandro and

Owens, there is no restitution that needs to be paid for those counts. Further, with such

reversal, we will vacate the sentence imposed and remand to the trial court for

resentencing of Morales. However, we will consider the claim raised by Morales that

Sahagun could not be awarded restitution for security upgrades for the stalking count as

these issues will need to be resolved upon remand for resentencing.




                                             55
              1.     ADDITIONAL FACTS

       The People filed a sentencing memorandum. They asked for restitution for the

losses to the victims, which included attorney fees and security upgrades that Sahagun

had installed due to Morales stalking her. Morales was represented for sentencing and

filed opposition to the People’s request for restitution. Morales objected to paying

restitution for security upgrades made by Sahagun because such reimbursement was only

available for violent crimes.

       The People filed a response to the opposition and argued that attorney fees should

be paid pursuant to section 1202.4, subdivision (f)(3)(H). The People filed a chart for

each of the expenses incurred by each victim. This included attorney fees paid to Owens

and another law firm, Haffif & Associates LLP, at a rate of $350 an hour. Further,

Sahagun was entitled to the costs of installing a security system. The total amount sought

was $192,615.58.

       At sentencing, the trial court awarded $192,615.58, adopting the amounts set forth

in the chart provided by the People.

              2.     ANALYSIS

       Pursuant to section 1202.4, subdivision (a)(1), “a victim of crime who incurs an

economic loss as a result of the commission of a crime shall receive restitution directly

from a defendant convicted of that crime.” Section 1202.4, subdivision (f), states that,

subject to certain exceptions not applicable here, “in every case in which a victim has

suffered economic loss as a result of the defendant’s conduct, the court shall require that

the defendant make restitution to the victim or victims in an amount established by court


                                             56
order, based on the amount of loss claimed by the victim or victims or any other showing

to the court.” “The court shall order full restitution unless it finds compelling and

extraordinary reasons for not doing so, and states them on the record.” (People v.

Chappelone (2010) 183 Cal.App.4th 1159, 1172.)

       When “the propriety of a restitution order turns on the interpretation of a statute, a

question of law is raised, which is subject to de novo review on appeal.” (People v.

Williams (2010) 184 Cal.App.4th 142, 146.)

       Section 1202.4, subdivision (f)(3), provides in the introductory statement that

restitution “shall be of a dollar amount that is sufficient to fully reimburse the victim or

victims for every determined economic loss incurred as the result of the defendant’s

criminal conduct, including, but not limited to, all of the following[.]” (§ 1202.4, subd.

(f)(3).) Subdivision (f)(3)(J), provides for restitution for “Expenses to install or increase

residential security incurred related to a violation of Section 273.5, or a violent felony as

defined in subdivision (c) of Section 667.5, including, but not limited to, a home security

device or system, or replacing or increasing the number of locks.”

       Morales insists that stalking is not a violent crime, and Sahagun was not entitled to

reimbursement for the security upgrade. Defendant relies on People v. Salas (2017) 9

Cal.App.5th 736, to support his claim that Sahagun’s security upgrades could not be

reimbursed based on the language of section 1202.4, subdivision (f)(3)(J). In Salas, the

defendant was convicted of a domestic violence offense that was not a violent felony.

The trial court awarded victim restitution for a home security system installed by the

victim pursuant to subdivision (f)(3)(J), because the defendant inflicted great bodily


                                              57
injury on the victim. (Salas, at p. 740.) The Court of Appeal held, “the trial court erred

by treating Salas’s offense as a violent felony for purposes of awarding restitution.” (Id.

at p. 741.) The Salas court concluded “[t]he statute’s plain language and legislative

history,” supported the holding that “residential security expenses are recoverable under

section 1202.4(f)(3)(J) only when they are ‘incurred related to a violent felony, as defined

in section 667.5, subdivision (c).’ ” (Id. at p. 744.)

       In People v. Henderson (2018) 20 Cal.App.5th 467 (Henderson)11, the defendant

pleaded no contest to charges of stalking, vandalism, and disobeying a court order and the

trial court awarded the victim restitution for a residential security system. (Id. at p. 469.)

The appellate court found that “The plain language of . . . subdivision (f)(3)(J) requires

that where a defendant is convicted of a violent felony, the trial court shall include in the

restitution award expenses reasonably incurred by a victim in installing a residential

security system. (§ 1202.4, subd. (f)(3)(J).) The statute does not purport to preclude

restitution for such installation under other circumstances; in fact, it says nothing about

any restriction on restitution whatsoever. Where the mandatory language does not

apply—as in this case, because defendant’s crimes of conviction were not classified by

the relevant statute as violent felonies—the direction to the trial court remains as set forth

in the introductory language of section . . . subdivision (f)(3), . . . , that is, to include in its

restitution order ‘every determined economic loss incurred as the result of the defendant’s

criminal conduct, including, but not limited to, all of the following . . . .’ [¶] As we have


       11
        Review was granted in Henderson on May 23, 2018; review was dismissed
December 12, 2018, S247716

                                                58
previously held, ‘[b]ecause the statute uses the language “including, but not limited to”

these enumerated losses, a trial court may compensate a victim for any economic loss

which is proved to be the direct result of the defendant’s criminal behavior, even if not

specifically enumerated in the statute.’ [Citation.] Thus, where a victim incurs the

economic loss of installing a security system as a direct result of a defendant’s conduct,

the trial court may include that amount in a victim restitution award regardless of the

crime of conviction.” (Id. at pp. 471-472.)

       The Henderson court distinguished Salas finding “[w]e do not disagree that under

. . . subdivision (f)(3)(J) restitution is only mandated where the expenses are related to

violent felonies. Here, there is no dispute that defendant’s offenses do not qualify as

violent felonies, thus the restitution order here would not properly fall under subdivision

(f)(3)(J). In that regard, this case is distinguishable from Salas. Salas does not decide

whether the restitution order was permissible as an exercise of the trial court’s discretion

under the broader language of that portion of subdivision (f)(3) quoted, ante.”

(Henderson, supra, 20 Cal.App.5th at pp. 472-473, fn. and italics omitted.)

       We believe that Henderson is properly followed and the restitution awarded to

Sahagun for security upgrades was proper. As stated, this court will order that the

sentence be vacated and order resentencing for Morales. The trial court, if it chooses to

impose restitution upon remand, shall do so in accordance with this opinion.

                                      DISPOSITION

       Morales’s convictions in counts 1 through 42 and counts 44 through 50 are

reversed. We uphold the convictions for Morales in counts 43 and 51 through 63. We


                                              59
vacate the sentence on counts 43 and 51 through 63, and remand for resentencing on

these remaining counts. The matter is remanded for retrial of counts 40, 42 and 44 at the

discretion of the People. All counts against Arias are reversed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                        MILLER
                                                                                        J.


We concur:


RAMIREZ
                              P. J.


RAPHAEL
                                 J.




                                            60